1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   PATRICK M. McMILLIAN,                           )   Case No.: 1:19-cv-00444-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                           RECOMMENDATIONS
                                                     )
14                                                   )
     O. DELGADO, et.al.,
                                                     )   (Doc. Nos. 23, 28, 29)
15                  Defendants.                      )
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Patrick M. McMillain is appearing pro se in this civil rights action pursuant to 42
19   U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.
20   § 636(b)(1)(B) and Local Rule 302.
21          On January 16, 2020, the magistrate judge issued findings and recommendations
22   recommending that plaintiff’s motion for leave to amend the complaint be granted. (Doc. No. 29.)
23   The findings and recommendations were served on the parties and contained notice that objections
24   were to be filed within fourteen days. No objections were filed and the time to do so has now expired.
25          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this court
26   has conducted a de novo review of this case. Having carefully reviewed the entire file, the court finds
27   the findings and recommendations to be supported by the record and proper analysis.
28   ///
                                                         1
1         Accordingly,

2         1.    The January 16, 2020 findings and recommendations (Doc. No. 29) are adopted in full;

3         2.    Plaintiff’s motion to amend the complaint (Doc. No. 28) is granted;

4         3.    The Clerk of Court is directed to file the amended complaint lodged on November 15,

5               2019;

6         4.    Plaintiff’s motion to amend the complaint filed on November 15, 2019 (Doc. No. 23) is

7               denied as rendered moot; and

8         5.    Defendants are granted twenty (20) days from the date of service of this order to file an

9               amended answer.

10
11   IT IS SO ORDERED.

12     Dated:   February 11, 2020
13                                                 UNITED STATES DISTRICT JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
